Citation Nr: 0708956	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  02-02 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
surgical scar, as residual of intermaxillary fixation for the 
left ramus fracture.   





ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active service from August 1987 to October 
1991 with the U. S. Marine Corps and subsequent service with 
the Air Force National Guard from 1994 to 1999 including a 
period of active duty service from November 1994 to April 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This case was remanded in August 2005.  It has been returned 
for review by the Board. 


FINDING OF FACT

The surgical scarring is slightly disfiguring and is 
manifested by slight paresthesia that does not approximate 
moderate incomplete paralysis; there is no objective medical 
evidence of marked and unsightly deformity of the eyelids, 
lips, or auricles, tissue loss, cicatrization, marked 
discoloration, or significant color contrast. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a 
surgical scar, as a residual of intermaxillary fixation for 
the left ramus fracture, are not warranted.  38 U.S.C.A. 
§§ 1155, 5103 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 8207 (2002) 
(2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of a letter sent to 
the veteran in September 2005.  Although the notice was not 
sent until after the initial rating denying the claim, the 
Board finds that any defect with respect to the timing of the 
required notice was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006). 

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a supplemental statement of the case 
(SSOC) issued in October 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with his claim.  The RO has contacted 
all of the medical providers listed by the appellant.   
Additionally, the veteran was afforded VA examinations in May 
2000 and December 2003.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria and analysis for assignment of a higher evaluation 
for surgical scarring 

The service medical records relate that the veteran sustained 
a traumatic injury to the jaw.  In June 1990, he underwent 
intermaxillary fixation as well as extraoral reduction of the 
left body fracture and intraoral reduction of the left ramus 
fracture.  

A VA examination was conducted in May 2000.  The veteran had 
no chief complaint.  He reported that he intervened in fight 
and was hit in the face with a baseball bat.  On examination, 
there was a well healed scar, which did not limit function.  
There was paresthesia on the neck from the midline near the 
chin extending inferiorly and posteriorly about 9-10 
centimeters.  

Service connection was granted for surgical scar, residual of 
intermaxillary fixation for left ramus fracture by rating 
decision dated in January 2002.  A 10 percent evaluation was 
granted, effective from January 2000.  A separate 
noncompensable rating was granted for status post fractured 
jaw under Diagnostic Codes 9999-9905.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

The veteran appealed the initial assignment of the evaluation 
for the service-connected residual surgical scarring.  The 
Board has considered whether "staged" ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

While this appeal was pending, the applicable rating criteria 
for skin disorders, including residual scarring, 38 C.F.R. § 
4.118, were amended effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  The timing of this change 
requires the Board to first consider the claim under the pre-
amended regulations for the appeal period.

Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

The Board will first consider the veteran's residual scarring 
under Diagnostic Code 7800 for disfigurement of the head, 
face, or neck (as amended).

Under pre-amended Diagnostic Code 7800, a moderate 
disfiguring scar of the head, face, or neck warranted a 10 
percent evaluation.  If the scarring was severe, especially 
if it produced a marked and unsightly deformity of the 
eyelids, lips, or auricles, a 30 percent evaluation was 
warranted.

The Note to Diagnostic Code 7800 related that, when in 
addition to tissue loss and cicatrization there was marked 
discoloration, color contrast, or the like, the 30 percent 
rating may be increased to 50 percent, and the 10 percent to 
30 percent.  The most repugnant disfiguring conditions could 
be submitted to VA central office for rating with several 
unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A VA examination was conducted in May 2000.  The scar was 
described as well healed.  In a December 2003 VA medical 
examination, the examiner described the scar as mildly 
deforming.  This examination report includes color 
photographs.  The scar was a bit darker than the surrounding 
tissue but there was no keloid formation.  It was not 
elevated, tender, depressed, or indurated.  It was well 
supplied with blood and did not distort the face.  The 
examiner described the scar as mildly deforming.  

Because the veteran's neck scar was described as well-healed 
and essentially flat (indicating no tissue loss) and the 
evidence does not show that it was severe, caused a marked or 
unsightly deformity, or had marked discoloration or color 
contrast, the Board finds that a higher rating is not 
warranted under the pre-amended regulations.

The Board also considered Diagnostic Code 7804.  A 10 percent 
evaluation is warranted for superficial scars, which are 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (2002).  The May 2000 and 
December 2003 VA examination reports indicated that the scar 
was not tender.  There has been no reported pain associated 
with the residual scarring.  Therefore, a compensable 
evaluation is not warranted under this code.

In this regard, although the RO coded the disability under 
Diagnostic Code 7800 when it assigned the 10 percent rating, 
it also clearly indicated in the January 2002 rating decision 
that there was no evidence of tenderness and the 10 percent 
rating was assigned on the basis of paresthesia.  In the 
October 2006 SSOC, the RO also indicated that it was 
considering "nerve damage" analogously to tenderness and 
pain.  If the RO considered the veteran's neurological 
impairment as analogous to tenderness and pain then a 10 
percent rating would be granted under Diagnostic Code 7804 
instead of Diagnostic Code 7800 that pertains to 
disfigurement.  However, as explained below, the Board finds 
that since paresthesia is a separate and distinct 
manifestation from pain and tenderness, the Board will 
consider this symptomatology under a different diagnostic 
code.  

Next, under the amended criteria for disfiguring scars of the 
head, face, or neck effective August 30, 2002, Diagnostic 
Code 7800 provides that a 10 percent rating is warranted when 
medical evidence shows one characteristic of disfigurement.  
A 30 percent rating is warranted when there is medical 
evidence of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.

For purposes of evaluation under 38 C.F.R. § 4.118, the eight 
characteristics of disfigurement are: (1) scar 5 or more 
inches (13 or more centimeter (cm.)) in length; (2) scar at 
least 1/4 in. (0.6 cm.) wide at its widest part; (3) surface 
contour of the scar is elevated or depressed on palpation; 
(4) scar is adherent to the underlying tissue; (5) skin is 
hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 
sq. cm.); (6) skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. 
cm.); (7) underlying soft tissue is missing in an area 
exceeding 6 sq. in. (39 sq. cm.); and (8) skin is indurated 
and inflexible in an area exceeding 6 square inches (39 sq. 
cm.). Id.

At the December 2003 VA examination the scar was described as 
10-cm. in length and extended from the angle of the jaw to 
lateral of the cricoid cartilage.  The maximum width was 
4-millimeters.  The evidence does not show tissue loss, gross 
distortion or asymmetry of facial features.  Moreover, there 
is no evidence of one or more characteristics of 
disfigurement.  Of note, the scar was less than 13 cm. in 
length and 0.4 cm. in width, not elevated or depressed, not 
adherent to underlying tissue, skin texture was normal, 
underlying soft tissue was present, and skin was not 
indurated or inflexible.

Further, the Board has considered pre-amended and the amended 
versions of Diagnostic Codes 7803 and 7805.  These diagnostic 
codes consider scars that are superficial, unstable, or 
poorly nourished with repeated ulcerations or if there is 
limitation of function of the part affected.  38 C.F.R. Part 
4, Diagnostic Codes 7803 and 7805 (2002, 2006).  In this 
case, there has been no evidence of ulceration associated 
with the scar.  Plus, the scarring does not restrict 
functioning of the neck.  As such, Diagnostic Codes 7803 and 
7805 are not for application.

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate evaluations for different 
manifestations due to a single disability do not violate the 
prohibition against pyramiding, 38 C.F.R. § 4.14.  The 
critical element is that none of the symptomatology for any 
one of the disorders is duplicative of or overlapping with 
the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259 (1994).

At VA examination in December 2003, the examiner noted that 
there was a loss of the seventh cranial nerve with restricted 
jaw motion.  As noted above, the RO originally rated the 
veteran under Diagnostic Code 8207.  The RO considered the 
numbness as synonymous to pain and tenderness.  However the 
Board will consider whether the veteran's numbness warrants a 
separate rating under Diagnostic Code 8207.  Under that 
diagnostic code for loss of innervation of facial muscles, 10 
and 20 percent ratings are assigned for incomplete paralysis 
that is moderate or severe, respectively; a maximum 30 
percent rating is assigned for complete paralysis.  
38 C.F.R. § 4.124a, Diagnostic Code 8207.  Further, neuralgia 
of a cranial nerve, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Here, the Board recognizes that although the veteran's 
primary complaint through the years has related to numbness, 
no examiner has ever characterized the veteran's paresthesia 
as more than slight.  Slight neurological manifestations do 
not rise to a level of severity that is compensable, as they 
do not approach the level equivalent to moderate incomplete 
left facial nerve paralysis, which would be needed to justify 
a separate 10 percent rating.  

In summary, the Board finds that the preponderance of the 
evidence is against awarding a higher disability rating than 
10 percent for the service-connected scar of the neck.  
Accordingly, the benefit sought on appeal is denied. 


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected a surgical scar, as a residual of 
intermaxillary fixation for the left ramus fracture, is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


